I115th CONGRESS1st SessionH. R. 728IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. LoBiondo (for himself, Mr. Frelinghuysen, Mr. Lance, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Secretary of the Interior from issuing oil and gas leases on portions of the Outer Continental Shelf located off the coast of New Jersey. 
1.Prohibition on oil and gas leasing off the coast of New Jersey
(a)ProhibitionThe Secretary of the Interior shall not issue a lease, permit, or license for the exploration for or extraction of oil or gas on or from submerged lands described in subsection (b). (b)Lands describedThe submerged lands with respect to which subsection (a) applies are all submerged lands seaward from the landward boundary of the Outer Continental Shelf that lie within 125 miles of any point of the coastline of the State of New Jersey. 
